Title: Thomas Jefferson to Caspar Wistar, 22 October 1815
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Dear Sir
            Monticello  Oct. 22. 15.
          
          Your favor of the 9th is received, and I am much amused with the anecdotes of Logan, and other circumstances relative to the Indians. it is a great pity, and indeed a scandal that we let that race of men disappear without preserving scarcely any trace of their history. what an opportunity Hawkins has had to have given us the history of the Creeks during the period he has been with them: to have related their councils, debates, political views, wars, and to have followed them into their houses families fields and huntings. one such history would have given us a specimen of the whole. Heckewelder too, whom I knew very well, what could he do better than to give us the life of Logan, as a warrior, a statesman, an orator, a hunter, a father, son, & husband. I wish mr Dobbins may pursue this subject.
          
          I have been more gratified by reading Birckbeck’s account of his tour thro’ France than by any publication for a long time. what a contrast with the dinners and suppers of Shepherd. in the former not a word to spare; not an observation which is not marked with sound sense. how precisely too he has seised the exact character of Bonaparte. altho’ much more of detail might have been given, and you wish for more, yet the solidity of what he does give counts for much.I should have been infinitely gratified had your rides in pursuit of health led you in this direction, where too you would have found as much of it as any where.the counties next below the blue ridge are deemed more healthy and of a much finer climate than those above it.you would have probably fallen in with Correa, Gilmer and myself in time to have gone with us to the Peaks of Otter and Natural bridge I parted with them the 20th of Sep. on the bridge,from which they set out for Tenissee, S. Carolina & Georgia, uncertain whether they should return by sea or land. if the latter they will call on me either here or in Bedford where I informed them I should pass the month of November. however the French have a proverb which may stand me in stead. ‘tout-ce qui est differé n’est pas perdu.’ in your future rides and retirements from business you may perhaps try this route, where I shall always be most happy to see you. should I be in Bedford, where I stay much, you will find mr Randolph here & Jefferson who always speaks of you with a high sense of gratitude.he is married & become an industrious and skilful farmer.I salute you with great affection and respect.
          Th: Jefferson
        